Exhibit 10.2

 

 

 

TAX SHARING AGREEMENT

 

between

 

OCCIDENTAL PETROLEUM CORPORATION

 

AND ITS AFFILIATES

 

and

 

CALIFORNIA RESOURCES CORPORATION

 

AND ITS AFFILIATES

 

Dated as of November 25, 2014

 

 

 

 

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

This TAX SHARING AGREEMENT (the “Agreement”) is entered into as of November 25,
2014, by and between Occidental Petroleum Corporation (“OPC”), a Delaware
corporation, and California Resources Corporation (“CRC”), a Delaware
corporation and is effective as of the Effective Time.  Each of OPC and CRC is
sometimes referred to herein as a “party” and, collectively, the “parties.”

 

RECITALS

 

WHEREAS, OPC, through various subsidiaries, is engaged in the oil and gas
exploration and production business, the midstream and marketing business, and
the chemicals business, including the CRC Business;

 

WHEREAS, the board of directors of OPC has determined that it is in the best
interests of OPC and its shareholders that CRC operate the CRC Business as a
separate publicly-traded entity;

 

WHEREAS, prior to the Second Distribution, CRC was a member of the OPC
Consolidated Group;

 

WHEREAS, pursuant to an overall “plan of reorganization,” within the meaning of
Treasury Regulation Section 1.368-2(g),

 

(a)                                 Sub 1 changed its state of incorporation to
Delaware and changed its name from OPIC to Oxy USA Inc.

 

(b)                                 Sub 1 and its subsidiaries have undertaken
an internal restructuring, pursuant to which (i) entities, assets, employees and
liabilities associated with CRC Business were transferred to Sub 1, CRC
Services, and CRC Marketing, and (ii) intercompany obligations between members
of the OPC Group and members of the CRC Group were eliminated (the “Internal
Restructuring”).

 

(c)                                  Pursuant to the Contribution Agreement, Sub
1 contributed to CRC (i) all of the stock and interests that it owned in the CA
Entities and (ii) certain other California assets owned by Sub 1 in exchange for
CRC common stock, the assumption of liabilities associated with the CRC
Business, and a right, subject to certain conditions, to receive a distribution
of the Loan 1 Proceeds (the “First Contribution”).

 

(d)                                 CRC distributed the net Loan 1 Proceeds to
Sub 1.

 

(e)                                  Sub 1 distributed the net Loan 1 Proceeds
to OPC, and then distributed all of the CRC stock to OPC (the “First
Distribution” and, together with the First Contribution, the “Internal
Spin-Off”), and within 18 months of the First Distribution, OPC will
(i) transfer the Loan 1 Proceeds to shareholders (whether through quarterly
dividends, redemptions pursuant to existing or future repurchase programs, or
otherwise), (ii) transfer the Loan 1 Proceeds to creditors, or (iii) some
combination of the foregoing.

 

--------------------------------------------------------------------------------


 

(f)                                   On November 26, 2014, CRC will declare and
pay a dividend of the Loan 2 Proceeds to OPC.

 

(g)                                  OPC contributed assets it owned related to
the CRC Business and certain intercompany receivables owed to OPC from CA
Entities to CRC in actual or constructive exchange for shares of CRC common
stock and the assumption of certain liabilities associated with the CRC Business
(the “Second Contribution”).

 

(h)                                 OPC will distribute more than 80.1 percent
of the outstanding stock of CRC pro rata to OPC’s shareholders on November 30,
2014 (the “Second Distribution”).

 

(i)                                     OPC will either (i) exchange all
additional CRC stock that it holds for OPC common stock, or (ii) distribute all
such CRC stock pro rata to the OPC shareholders, or a combination of both, in
either case within 18 months of the Second Distribution (the “Final
Distribution,” and together with the Second Contribution and the Second
Distribution, the “External Spin-Off”);

 

WHEREAS, the parties intend that, for United States federal income tax purposes,
the First Contribution and the First Distribution, taken together, will qualify
for tax-free treatment under Sections 355, 361, 368(a)(1)(D), and related
provisions of the Code;

 

WHEREAS, the parties intend that, for United States federal income tax purposes,
the Second Contribution, the Second Distribution and the Final Distribution,
taken together, will qualify for tax-free treatment under Sections 355, 361,
368(a)(1)(D), and related provisions of the Code;

 

WHEREAS, as a result of the Second Distribution, CRC and the other members of
the CRC Group ceased to be members of the OPC Group;

 

WHEREAS, with respect to the portion of the 2014 taxable year ending with the
Second Distribution, the CRC Group has not made payments to OPC of the CRC
Group’s Net Separate Tax Liability or Separate Tax Liability;

 

WHEREAS, the parties wish to (a) provide for the payment of Tax Liabilities and
entitlement to refunds thereof, (b) allocate responsibility for, and cooperation
in, the filing of Tax Returns and provide for certain other matters relating to
Taxes, and (c) set forth certain covenants and indemnities relating to the
preservation of the Tax-Free Status of the Internal Spin-Off and the External
Spin-Off under Sections 355, 361, 368(a)(1)(D), and related provisions of the
Code, and (d) provide for and agree on certain other matters relating to Taxes.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the parties agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS; CERTAIN OPERATING CONVENTIONS

 

1.1                               For the purposes of this Agreement, the
following terms have the meanings set forth below:

 

Adjustment Request means any formal or informal claim or request filed with any
Tax Authority, or with any administrative agency or court, for the adjustment,
refund, or credit of Taxes, including (a) any amended Tax return claiming
adjustment to the Taxes as reported on the Tax Return or, if applicable, as
previously adjusted, (b) any claim for equitable recoupment or other offset, and
(c) any claim for refund or credit of Taxes previously paid.

 

Affiliated Group means an affiliated group of corporations, within the meaning
of Section 1504(a) of the Code, including the common parent corporation, and any
member of such group.

 

Agreement has the meaning set forth in the introductory paragraph of this
Agreement.

 

Audit includes any audit, assessment of Taxes, other examination by any Tax
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

 

Audit Adjustment Increase means, with respect to any Tax Return described in
Section 2.1(a)(i), any increase in Separate Tax Liability that results from a
Final Determination.

 

CA Entities means the entities that are engaged in the CRC Business and which
were contributed to CRC pursuant to the Contribution Agreement in the First
Contribution, including OLBI, OEH LLC, CHO, VPL, SSJP, Vintage Production, CRC
Marketing, CRC Services, and Socal Holdings, LLC.

 

Capital Stock means any capital stock or other equity interests, options, or
rights to acquire capital stock or other equity interests, or any other
instruments convertible into or exchangeable for, or that could otherwise result
in the issuance of, capital stock or other equity interests.

 

CHO means California Heavy Oil, Inc., a Delaware corporation which is owned by
OXY USA and which is a member of the OPC Consolidated Group.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Combined Return means any Tax Return with respect to franchise Taxes or Income
Taxes, other than United States federal Income Taxes, filed on a consolidated,
combined, or unitary basis wherein CRC or any member of the CRC Group joins in
the filing of such Tax Return (for any taxable period or portion thereof) with
OPC or one or more members of the OPC Group.

 

Consolidated Return means any Tax Return with respect to United States federal
Income Taxes filed on a consolidated basis wherein CRC or any member of the CRC
Group joins in the

 

3

--------------------------------------------------------------------------------


 

filing of such Tax Return (for any taxable period or portion thereof) with OPC
or one or more members of the OPC Group.

 

Contribution Agreement means the Contribution, Conveyance and Assumption
Agreement by and among CRC and Sub 1 dated September 11, 2014.

 

CRC has the meaning set forth in the introductory paragraph of this Agreement.

 

CRC Business means (a) the exploration for and development and production of
crude oil and condensate, NGL and natural gas in the State of California and in
state waters offshore California, including all California operations of OPC’s
Oil and Gas Segment, operated mainly through OXY Long Beach and California
Resources Elk Hills, California Production, and the California operations of OXY
USA, and the gathering and processing of such crude oil, condensate, NGL and
natural gas, (b) the ownership interest in and operation of three gas-fired
combined cycle power plants at Elk Hills Field in California and THUMS in
California, (c) the marketing and trading of crude oil and condensate, NGL,
natural gas, water, steam and electricity produced in the operations set forth
in clause (a) and (b) of this definition, and (d) the abandonment, monitoring
and remediation of oil and gas properties and operations utilized therein. For
the avoidance of doubt, the “CRC Business” shall not include (i) the existing
third-party crude oil and gas marketing business of OPC and its subsidiaries’
non-California midstream and marketing segment, which participates in various
U.S. markets, including California, and (ii) the office building located at
10889 Wilshire Boulevard, Los Angeles, CA 90024, which is owned by Oxy Westwood
Corporation, a California corporation that is a subsidiary of Sub 1.

 

CRC Group means the Affiliated Group, or similar group of entities as defined
under corresponding provisions of the laws of other jurisdictions, of which CRC
will be the common parent corporation immediately after the Second Distribution,
(i) any predecessor to any such entity, and (ii) any corporation or other entity
which may become a member of such group from time to time.  For the avoidance of
doubt, the CRC Group will include any legal entity which is wholly-owned,
directly or indirectly, by members of the CRC Group.

 

CRC Marketing means a Delaware corporation which was formed by Sub 1 to conduct
the marketing activities with respect to the CRC Business.

 

CRC Services means a Delaware limited liability company which was formed by Sub
1, and which has elected to be classified as disregarded as an entity separate
from Sub 1 for U.S. federal income tax purposes, to acquire and hold certain
information technology that will be used in the CRC Business and replace Sub 1’s
cash management functions for members of the CRC Group.

 

CRC Tax Refund has the meaning set forth in Section 3.9.

 

Deferred Intercompany Gain Transaction means any transfer of Directly Owned
California Assets in connection with the Internal Restructuring which is an
“intercompany transaction” (as defined in Treasury Regulation
Section 1.1502-13(b)(1)) and pursuant to which OPC or any member of the OPC
Group recognized taxable gain or income pursuant to Treasury Regulation Sections
1.1502-13(c) or (d).

 

4

--------------------------------------------------------------------------------


 

Directly Owned California Assets means any asset associated with the CRC
Business that was (i) sold, contributed, or otherwise transferred to CRC, any
member of the CRC Group, or CRC Services, as part of the Internal Restructuring
or the First Contribution, and (ii) treated for a taxable period, or any portion
thereof, prior to the First Contribution, as directly owned by any member of the
OPC Group for United States Federal Income Tax purposes.  Directly Owned
California Assets include, but are not limited to, oil and gas interests,
software agreements, supply agreements, marketing agreements, etc.

 

Distribution Date means the date the last distribution of CRC stock is made in
connection with the Final Distribution.

 

Distributions means the First Distribution, the Second Distribution and the
Final Distribution.

 

Draft Tax Materials has the meaning set forth in Section 5.1.

 

Effective Time means 11:59 P.M., Eastern Standard Time, on November 30, 2014.

 

Estimated Tax Installment Date means the estimated United States federal Income
Tax installment due dates prescribed in Section 6655(c) of the Code and any
other date on which an installment of Income Taxes is required to be made.

 

External Spin-Off has the meaning set forth in the Recitals of this Agreement.

 

Federal Separate Tax Liability means the CRC Group’s United States federal
Income Tax liability, as determined by OPC in good faith and prepared: 
(a) assuming that all Tax Items attributable to Directly Owned California Assets
are attributable to the CRC Group; (b) assuming that the members of the CRC
Group were not included in the United States federal consolidated Income Tax
return of the OPC Consolidated Group and including only Tax items of members of
the CRC Group that would have been included in the United States federal
consolidated Income Tax return of the OPC Consolidated Group for the applicable
taxable period; (c) using all applicable elections, accounting methods and
conventions used in the United States federal consolidated Income Tax Return of
the OPC Consolidated Group for the applicable taxable period; (d) applying the
highest statutory marginal corporate United States federal Income Tax rate in
effect for such taxable period; and (e) assuming that the CRC Group’s
utilization of any tax attribute carryforward or carryback is limited to the tax
attributes of the CRC Group that were actually utilized in the United States
federal consolidated Income Tax return of the OPC Consolidated Group for such
period; provided, however, that in no event shall the Federal Separate Tax
Liability be less than zero.

 

Fifty-Percent or Greater Interest has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

 

Filing Party has the meaning set forth in Section 8.1.

 

Final Determination means the final resolution of liability for any Tax Item or
for the Tax Liability for any taxable period, by or as a result of (i) a final
decision, judgment, decree or other order by any court of competent jurisdiction
that can no longer be appealed; (ii) a final

 

5

--------------------------------------------------------------------------------


 

settlement with the IRS, a closing agreement or accepted offer in compromise
under Sections 7121 or 7122 of the Code, or a comparable agreement under the
laws of other jurisdictions, which resolves the entire Tax Liability for any
taxable period; (iii) any allowance of a Tax Refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax; or
(iv) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.

 

Final Distribution has the meaning set forth in the Recitals of this Agreement.

 

Final Tax Materials has the meaning set forth in Section 5.1.

 

First Contribution has the meaning set forth in the Recitals of this Agreement.

 

First Distribution has the meaning set forth in the Recitals of this Agreement.

 

Hypothetical Post-Distribution CRC Group Tax Liability means the Hypothetical
Post-Distribution Federal CRC Group Tax Liability or the Hypothetical
Post-Distribution State CRC Group Tax Liability, as applicable.

 

Hypothetical Post-Distribution Federal CRC Group Tax Liability means a
hypothetical amount equal to the Post-Distribution Federal CRC Group Tax
Liability computed as if no Transaction Taxes resulting in the application of
Section 4.4 had been imposed.

 

Hypothetical Post-Distribution State CRC Group Tax Liability means a
hypothetical amount equal to the Post-Distribution State CRC Group Tax Liability
computed as if no Transaction Taxes resulting in the application of Section 4.4
had been imposed.

 

Income Taxes means all federal, state, local or foreign Taxes measured by or
imposed on net income, or any Taxes imposed in lieu of such Taxes.

 

Income Tax Return means any Tax Return with respect to Income Taxes.

 

Indemnifying Party means any Person from which an Indemnified Party is seeking
indemnification pursuant to the provisions of this Agreement.

 

Indemnified Party means any Person which is seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.

 

Independent Firm means a recognized law firm, in the event of a dispute
regarding the interpretation of this Agreement, or accounting firm, in the event
of a dispute regarding calculations made pursuant to this Agreement; provided,
however, that such term shall not include any accounting firm that performs or
has performed audit services with respect to OPC or CRC.

 

Internal Restructuring has the meaning set forth in the Recitals of this
Agreement.

 

Internal Spin-Off has the meaning set forth in the Recitals of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IRS means the United States Internal Revenue Service.

 

Joint Return means any Tax Return of OPC or any member of the OPC Consolidated
Group that includes any member of the CRC Group or Tax Items attributable to
Directly Owned California Assets.

 

Liquidated Corporation means each of (i) OEHI; (ii) Occidental Energy Ventures
Corp., a Delaware corporation; and (iii) EHPP Holdings Inc., a Delaware
corporation (collectively, the “Liquidated Corporations”).

 

Loan 1 Proceeds means the proceeds raised by CRC through its issuance of senior
notes in the aggregate principal amount of $5 billion.

 

Loan 2 Proceeds means the proceeds raised by CRC prior to or simultaneously with
the Second Contribution through a term loan and a revolving credit facility
entered into with a syndicate of institutional lenders.

 

Net Separate Tax Liability means the Net Federal Separate Tax Liability or the
Net State Separate Tax Liability, as applicable.

 

Net Federal Separate Tax Liability means the excess, if any, of the Federal
Separate Tax Liability over the Proforma Federal Separate Tax Liability.  For
the avoidance of doubt, Net Federal Separate Tax Liability is intended to equal
the increase in the amount of the Federal Separate Tax Liability, if any, that
results from capitalization of intangible drilling and development costs.

 

Net State Separate Tax Liability means the excess, if any, of the State Separate
Tax Liability over the Proforma State Separate Tax Liability.  For the avoidance
of doubt, Net State Separate Tax Liability is intended to equal the increase in
the amount of the State Separate Tax Liability, if any, that results from
capitalization of intangible drilling and development costs.

 

OEHI means Occidental of Elk Hills, Inc., a Delaware corporation which prior to
the Internal Restructuring was owned by OOGHC and which was a member of the OPC
Consolidated Group.

 

OEH LLC means the Delaware limited liability company into which OEHI was
converted as part of the Internal Restructuring and which is disregarded as an
entity separate from Sub 1 for U.S. federal income tax purposes.

 

Officer’s Certificate means the letter executed by officers of OPC and CRC
provided to OPC’s outside tax advisors in connection with the Tax Opinion.

 

OLBI means Oxy Long Beach, Inc., a Delaware corporation which is owned by OOGHC
and which is a member of the OPC Consolidated Group.

 

OOGHC means Occidental Oil and Gas Holding Corporation, a California corporation
which is owned by Sub 1 and which is a member of the OPC Consolidated Group.

 

7

--------------------------------------------------------------------------------


 

OPC has the meaning set forth in the introductory paragraph of this Agreement.

 

OPC Consolidated Group means the Affiliated Group of which OPC is the common
parent corporation.

 

OPC Group means the Affiliated Group, or similar group of entities as defined
under corresponding provisions of the laws of other jurisdictions, of which OPC
is the common parent corporation, and any corporation or other entity which may
be, may have been or may become a member of such group from time to time, but
excluding any member of the CRC Group.

 

OPC Tax Refund has the meaning set forth in Section 3.9.

 

OPIC means Occidental Petroleum Investment Company, which, prior to the Internal
Reorganization, was a California corporation owned by OPC and a member of the
OPC Consolidated Group.  As part of the Internal Restructuring, OPIC changed its
name to Oxy USA Inc., and is referred to herein as Sub 1.

 

Option means an option to acquire common stock, or other equity-based incentives
the economic value of which is designed to mirror that of an option, including
non-qualified stock options, discounted non-qualified stock options, cliff
options to the extent stock is issued or issuable (as opposed to cash
compensation), and tandem stock options to the extent stock is issued or
issuable (as opposed to cash compensation).

 

Owed Party has the meaning set forth in Section 7.5.

 

Owing Party has the meaning set forth in Section 7.5.

 

OXY USA means, prior to the Internal Reorganization, OXY USA, Inc., a Delaware
corporation owned by OOGHC and which was a member of the OPC Consolidated Group.

 

Payment Period has the meaning set forth in Section 7.5(c).

 

Person means and includes any individual, corporation, company, association,
partnership, joint venture, limited liability company, joint stock company,
trust, unincorporated organization, or other entity.

 

Post-Distribution CRC Group Tax Liability means the Post-Distribution Federal
CRC Group Tax Liability or the Post-Distribution State CRC Group Tax Liability,
as applicable.

 

Post-Distribution Federal CRC Group Tax Liability means the CRC Group’s United
States federal Income Tax liability for any Post-Distribution Taxable Period.

 

Post-Distribution State CRC Group Tax Liability means the CRC Group’s liability
for state Income Taxes for any Post-Distribution Taxable Period.

 

Post-Distribution Taxable Period means a taxable period or portion thereof that
begins after the date of the Second Distribution.

 

8

--------------------------------------------------------------------------------


 

Pre-Distribution Taxable Period means a taxable period or portion thereof that
ends on or before the date of the Second Distribution.

 

Private Letter Ruling Request means the private letter ruling request submitted
by OPC to the IRS on March 14, 2014, and any supplements thereto.

 

Proforma Federal Separate Tax Liability means an amount equal to the
hypothetical Federal Separate Tax Liability if such amount were computed
assuming no elections were made to capitalize intangible drilling and
development costs under Sections 59(e) or 263(c) of the Code.

 

Proforma State Separate Tax Liability means an amount equal to the hypothetical
State Separate Tax Liability if such amount were computed assuming no elections
were made to capitalize intangible drilling and development costs under Sections
59(e) or 263(c) of the Code, or corresponding provisions of state tax laws.

 

Proposed Acquisition Transaction means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated under Section 355(e), to enter into a transaction or
series of transactions), whether such transaction is supported by CRC management
or shareholders, is a hostile acquisition, or otherwise, as a result of which
CRC would merge, convert, or consolidate with or into any other Person or as a
result of which one or more Persons would (directly or indirectly) acquire from
CRC and/or one or more holders of outstanding shares of CRC Capital Stock, as
the case may be, a number of shares of CRC Capital Stock that would, when
combined with any other direct or indirect changes in ownership of CRC Capital
Stock pertinent for purposes of Section 355(e) of the Code, comprise 30% or more
of (i) the value of all outstanding shares of stock of CRC as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (ii) the total combined voting power of all
outstanding shares of voting stock of CRC as of the date of such transaction, or
in the case of a series of transactions, the date of the last transaction of
such series.  Notwithstanding the foregoing, a Proposed Acquisition Transaction
shall not include issuances by CRC that satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d).  For purposes of determining whether a
transaction constitutes an indirect acquisition, any recapitalization resulting
in a shift of voting power or any redemption of shares of stock shall be treated
as an indirect acquisition of shares of stock by the non-exchanging
shareholders.  This definition, and the application thereof, is intended to
monitor compliance with Section 355(e) of the Code and shall be interpreted
accordingly.  Any clarification of, or change in, the statute or regulations
promulgated under Section 355(e) of the Code shall be incorporated in this
definition and its interpretation.

 

Restricted Action has the meaning set forth in Section 6.2(h).

 

Restricted Period means the period beginning on the date of the execution of
this Agreement through and including the last day of the two-year period
following the Distribution Date.

 

9

--------------------------------------------------------------------------------


 

Ruling has the meaning set forth in Section 6.3(a).

 

Second Contribution has the meaning set forth in the Recitals of this Agreement.

 

Second Distribution has the meaning set forth in the Recitals of this Agreement.

 

Separate Tax Liability means the Federal Separate Tax Liability or the State
Separate Tax Liability, as applicable.

 

Separation and Distribution Agreement means the Separation and Distribution
Agreement, as amended from time to time, by and between OPC and CRC dated as of
November 25, 2014.

 

SSJP means Southern San Joaquin Production, LLC, a Delaware limited liability
company which, prior to the Internal Restructuring, was owned by OXY USA and
which was disregarded as an entity separate from OXY USA for U.S. federal income
tax purposes.

 

State Separate Tax Liability means the sum of (i) the CRC Group’s liability for
Taxes owed with respect to Combined Returns for any period in which any member
of the CRC Group joins in the filing of a Combined Return, and (ii) the Taxes
owed with respect to Tax Items attributable to Directly Owned California Assets
for such period, determined in a manner consistent with the principles set forth
in the definition of Federal Separate Tax Liability.

 

Straddle Period means any tax period that begins on or before and ends after the
date of the Second Distribution.

 

Sub 1 means (i) OPIC prior to the date it changed its name to Oxy USA Inc. and,
(ii) after such date, Oxy USA Inc.

 

Subsequent Opinion has the meaning set forth in Section 6.3(b).

 

Tax or Taxes means all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross receipts, capital, sales, use,
gains, ad valorem, value added, transfer, franchise, profits, inventory, capital
stock, license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, custom
duties, fees, assessments and charges of any kind whatsoever, together with any
interest and any penalties, fines, additions to tax or additional amounts
imposed by any Tax Authority and includes any liability in respect of Taxes that
arises by operation of law; provided, however, that the terms Tax and Taxes
shall not include amounts paid in connection with procuring California
greenhouse gas allowances under the California Greenhouse Gas Cap-and-Trade
Program, California Code of Regulations, Title 17, sections 95800, et seq.

 

Tax Authority means the IRS and any other domestic or foreign governmental
authority responsible for the administration and collection of Taxes.

 

Tax Benefit means a reduction in the Tax Liability (or increase in a refund or
credit or any item of deduction or expense) of a taxpayer (or of the Affiliated
Group of which it is a member) for any taxable period.  Except as otherwise
provided in this Agreement, a Tax Benefit

 

10

--------------------------------------------------------------------------------


 

will be deemed to have been realized or received from a Tax Item in a taxable
period only if and to the extent that the Tax Liability of the taxpayer (or of
the Affiliated Group of which it is a member) for such period, after taking into
account the effect of the Tax Item on the Tax Liability of such taxpayer in the
current period and all prior periods, is less than it would have been had such
Tax Liability been determined without regard to such Tax Item.

 

Tax Detriment means an increase in the Tax Liability (or reduction in a refund
or credit or item of deduction or expense) of a taxpayer (or of the Affiliated
Group of which it is a member) for any taxable period.  Except as otherwise
provided in this Agreement, a Tax Detriment will be deemed to have been realized
or received from a Tax Item in a taxable period only if and to the extent that
the Tax Liability of the taxpayer (or of the Affiliated Group of which it is a
member) for such period, after taking into account the effect of the Tax Item on
the Tax Liability of such taxpayer in the current period and all prior periods,
is more than it would have been had such Tax Liability been determined without
regard to such Tax Item.

 

Tax-Free Status has the meaning set forth in Section 6.1.

 

Tax Item means any item of income, gain, loss, deduction, expense or credit, or
other attribute that may have the effect of increasing or decreasing any Tax
Liability.

 

Tax Liabilities means all liabilities for Taxes.

 

Tax Losses means all Tax Liabilities and any losses attributable to a reduction
in net operating losses, net operating loss carryforwards, capital losses,
capital loss carryforwards, or tax credits of the OPC Group.

 

Tax Opinion means the opinion letter(s) to be issued by OPC’s outside tax
advisors addressing certain U.S. federal Income Tax consequences of the Internal
Restructuring, the Internal Spin-Off, and the External Spin-Off.

 

Tax Refund has the meaning set forth in Section 3.9.

 

Tax Returns means any and all reports, returns, declaration forms and statements
(including amendments thereto) filed or required to be filed with respect to
Taxes, and any attachments thereto.

 

Tax Savings Attributable to Tax Basis Increases means, for each
Post-Distribution taxable year of the CRC Group, an amount equal to the excess,
if any, of the Hypothetical Post-Distribution CRC Group Tax Liability over the
Post-Distribution CRC Group Tax Liability.

 

Transaction Taxes means any Tax or increase in Tax Liability resulting from any
income or gain recognized by OPC, CRC or their affiliates as a result of the
Internal Restructuring (other than Deferred Intercompany Gain Transactions), the
Internal Spin-Off, or the External Spin-Off failing to qualify for Tax-Free
Status.

 

Transfer Taxes has the meaning set forth in Section 3.4.

 

11

--------------------------------------------------------------------------------


 

Treasury Regulations means the regulations under the Code promulgated by the
United States Department of the Treasury.

 

Vintage Production means Vintage Production California, LLC, a Delaware limited
liability company which, prior to the Internal Restructuring, was owned by OXY
USA and which was disregarded as an entity separate from OXY USA for U.S.
federal income tax purposes.

 

VPL means Vintage Petroleum, LLC, a Delaware limited liability company which,
prior to the Internal Restructuring, was owned by OXY USA and which was
disregarded as an entity separate from OXY USA for U.S. federal income tax
purposes.

 

1.2                               References; Construction.

 

(a)                                 Capitalized terms not otherwise defined in
this Agreement have the meaning ascribed to them in the Separation and
Distribution Agreement.

 

(b)                                 The words “hereof,” “herein,” and
“hereunder” and words of similar import, when used in this Agreement, refer to
this Agreement as a whole and not to any particular provision of this Agreement.

 

(c)                                  The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa.

 

(d)                                 References to any “Article” or “Section,”
without more, are to Articles and Sections to or of this Agreement.  Unless
otherwise expressly stated, clauses beginning with the term “including” or
similar words set forth examples only and in no way limit the generality of the
matters thus exemplified.

 

ARTICLE II
PREPARATION AND FILING OF TAX RETURNS

 

2.1                               Preparation of Tax Returns — OPC’s
Responsibility.

 

(a)                                 OPC will prepare or cause to be prepared,
and will file or cause to be filed, (i) all Consolidated Returns and all
Combined Returns; (ii) all Income Tax Returns of CRC and any member of the CRC
Group for any Pre-Distribution Taxable Period or Straddle Period and (iii) all
Tax Returns of OPC or any member of the OPC Group that do not include CRC or any
member of the CRC Group.

 

(b)                                 Subject to Section 2.4, OPC will have the
right, with respect to any Tax Return described in Section 2.1(a), to determine:
(i) the manner in which such Tax Return will be prepared and filed, including
the method of accounting, positions, conventions, and principles of taxation to
be used and the manner in which any Tax Item will be reported; (ii) whether any
extensions may be requested; (iii) the elections that will be made by OPC, any
member of the OPC Group, CRC, or any member of the CRC Group on such Tax Return,
including, without limitation, elections relating to the deduction or
capitalization of intangible drilling and development costs under Sections
59(e) or 263(c) of the Code; (iv) whether any amended Tax Returns will be filed;
(v) whether any claims for refund will be made; (vi) whether any refunds

 

12

--------------------------------------------------------------------------------


 

will be paid by way of refund or credited against any liability for the related
Tax; and (vii) whether to retain outside firms to prepare or review such Tax
Returns.

 

(c)                                  OPC shall provide CRC with a copy of any
Tax Returns that include CRC or any member of the CRC Group promptly upon the
filing of such Tax Returns.

 

2.2                               Preparation of Tax Returns — CRC’s
Responsibility.  CRC will prepare or cause to be prepared and file or cause to
be filed (i) all Tax Returns of CRC and any member of the CRC Group for any
Post-Distribution Taxable Period; and (ii) all Tax Returns (other than Income
Tax Returns described in Sections 2.1(a)(i) and 2.1(a)(ii)) with respect to CRC
and any member of the CRC Group.

 

2.3                               Agent.  Subject to the other applicable
provisions of this Agreement, CRC hereby irrevocably designates, and agrees to
cause each member of the CRC Group to so designate, OPC as its sole and
exclusive agent and attorney-in-fact to take such action (including execution of
documents) as OPC, in its sole discretion, may deem appropriate in any and all
matters (including Audits) relating to any Tax Return described in
Section 2.1(a).

 

2.4                               Manner of Tax Return Preparation.  Unless
otherwise required by applicable law, the parties hereby agree to prepare and
file all Tax Returns, and to take all other actions, in a manner consistent with
this Agreement, the Officer’s Certificate, the Tax Opinion, and the Private
Letter Ruling Request.  OPC will make a protective election with respect to the
External Spin-Off pursuant to Section 336(e) of the Code and Treasury Regulation
Section 1.336-2(j).  All Tax Returns shall be filed on a timely basis (taking
into account applicable extensions) by the party responsible for filing such Tax
Returns under this Agreement.

 

ARTICLE III
LIABILITY FOR TAXES; ALLOCATION

 

3.1                               CRC’s Liability for Article II Taxes.

 

(a)                                 With respect to all Tax Returns described in
Section 2.1(a)(i), CRC will be liable for (i) the Net Separate Tax Liability and
(ii) any Audit Adjustment Increase.

 

(b)                                 With respect to all Tax Returns described in
Sections 2.1(a)(ii) and 2.2, CRC will be liable for all Taxes due with respect
thereto.

 

3.2                               OPC’s Liability for Article II Taxes.

 

(a)                                 With respect to all Tax Returns described in
Section 2.1(a)(i), OPC will be liable for the difference between the Net
Separate Tax Liability and all Taxes shown as due on such Tax Returns; provided,
however, that OPC will not be liable for any Audit Adjustment Increase.

 

(b)                                 With respect to all Tax Returns described in
Section 2.1(a)(iii), OPC will be liable for all Taxes due with respect thereto.

 

13

--------------------------------------------------------------------------------


 

3.3                               Computation.  At least ten (10) days prior to
the due date of any Tax Return prepared by OPC pursuant to Section 2.1(a) for
which CRC will incur a Tax Liability pursuant to Section 3.1, OPC shall provide
CRC with a written calculation in reasonable detail setting forth the amount of
such Tax Liability.  CRC will have the right to review and comment on such
calculation, and shall be provided with reasonable access to any supporting
documentation on request.  Any dispute with respect to such calculation will be
resolved pursuant to Section 10.1.  If such dispute has not been resolved prior
to the due date (including extensions) for filing such Tax Return, CRC will pay
an amount equal to the Tax Liability to OPC and will be entitled to be
reimbursed by OPC to the extent the dispute is resolved in CRC’s favor.

 

3.4                               Payment of Sales, Use or Similar Taxes.  All
sales, use, transfer, real property transfer, intangible, recordation,
registration, documentary, stamp or similar Taxes (“Transfer Taxes”) applicable
to, or resulting from the Internal Restructuring, the Internal Spin-Off and the
External Spin-Off will be borne fifty percent (50%) by OPC and fifty percent
(50%) by CRC.  Notwithstanding anything in this Article III to the contrary, the
party required by applicable law shall remit payment for any Transfer Taxes and
duly and timely file any Tax Returns required to be filed with respect to such
Transfer Taxes, subject to any indemnification rights it may have against the
other party, which shall be paid in accordance with Section 7.5.  CRC, OPC, and
their respective affiliates will cooperate in (i) determining the amount of such
Transfer Taxes, (ii) providing all requisite exemption certificates, and
(iii) preparing and timely filing any and all required Tax Returns for or with
respect to such Transfer Taxes with any and all appropriate Tax Authorities.

 

3.5                               CRC’s Liability For Tax on Deferred
Intercompany Gain Transactions.  CRC shall pay to OPC any amount equal to
(i) the aggregate amount of gain from Deferred Intercompany Gain Transactions,
multiplied by (ii) 36.3 percent.  OPC shall compute the amount due under this
Section 3.5, and shall present its computation to CRC along with the computation
of Net Separate Tax Liability required by Section 3.3, and CRC shall pay that
amount to OPC pursuant to Section 7.5.

 

3.6                               Payment of Tax Liability.  The party
responsible for filing a Tax Return under Article II will be responsible for
paying to the relevant Tax Authority the entire amount of the Tax Liability
reflected on such Tax Return; provided, however, that the party liable for such
Tax Liability pursuant to this Article III shall pay the Taxes for which it is
liable to the filing party as set forth in Article VII.

 

3.7                               Amended Returns.  Except as expressly provided
in Sections 3.8 and 3.9, unless OPC provides its written consent in the form of
a letter from the Vice President - Tax, no Adjustment Request shall be filed for
any Joint Return.

 

3.8                               Carrybacks.

 

(a)                                 The carryback of any loss, credit, or other
Tax Item from any Post-Distribution Taxable Period shall be in accordance with
the provisions of the Code and Treasury Regulations (and any applicable state,
local or foreign laws).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Subject to Sections 3.8(d) and 3.9, in the
event that any member of the CRC Group realizes any loss, credit or other Tax
Item in a Post-Distribution Taxable Period of such member, such member may elect
to carry back such Tax Item to a Pre-Distribution Taxable Period or a Straddle
Period of OPC only with the prior written consent of OPC in the form of a letter
from the Vice President - Tax.  OPC shall be entitled to any Tax Refund realized
by any member of the OPC Group or the CRC Group resulting from such carryback.

 

(c)                                  Subject to Sections 3.8(d) and 3.9, in the
event that any member of the OPC Group realizes any loss, credit or other Tax
Item in a Post-Closing Taxable Period of such member, such member may elect to
carry back such loss, credit or other Tax Item to a Pre-Closing Taxable Period
or a Straddle Period of such member.  CRC shall cooperate with OPC and such
member in seeking from the appropriate Taxing Authority any Tax Refund that
reasonably would result from such carryback (including by filing an amended Tax
Return), at OPC’s cost and expense.  OPC shall be entitled to any Tax Refund
realized by any member of the CRC Group or the OPC Group resulting from such
carryback.

 

(d)                                 Except as otherwise provided by applicable
law, if any Tax Item of OPC or CRC would be eligible to be carried back or
carried forward to the same Pre-Closing Taxable Period (had such carryback been
the only carryback to such taxable period), any Tax Refund resulting therefrom
shall be allocated between OPC and CRC proportionately based on the relative
amounts of the Tax Refunds to which OPC and CRC, respectively, would have been
entitled.

 

3.9                               Refunds.

 

(a)                                 Tax Refunds for OPC’s Account.  OPC shall be
entitled to receive and retain all refunds and credits of Taxes with respect to
Tax Returns described in Section 2.1(a)(i) and
Section 2.1(a)(iii) (collectively, “OPC Tax Refunds”).  If CRC or any member of
the CRC Group receives a refund of Taxes (a “Tax Refund”) (or any reduction in
Tax Liability by means of a credit, offset or otherwise) constituting an OPC Tax
Refund, within 15 days of receipt of such OPC Tax Refund, CRC shall pay to OPC
an amount that is equal to the OPC Tax Refund, plus any interest paid by the
applicable Tax Authority with respect to such OPC Tax Refund, less any Taxes
payable by CRC or any CRC Group member in connection with the receipt of such
OPC Tax Refund.

 

(b)                                 Tax Refunds for CRC’s Account.  CRC shall be
entitled to receive and retain all refunds and credits of Taxes with respect to
Tax Returns described in Sections 2.1(a)(ii) and 2.2 (collectively “CRC Tax
Refunds”).  If OPC or any member of the OPC Group receives a refund of Taxes (or
any reduction in Tax Liability by means of a credit, offset or otherwise)
constituting a CRC Tax Refund, within 15 days of receipt of such CRC Tax Refund,
OPC shall pay to CRC an amount that is equal to the CRC Tax Refund, plus any
interest paid by the applicable Tax Authority with respect to such CRC Tax
Refund, less any Taxes payable by OPC or any OPC Group member in connection with
the receipt of such CRC Tax Refund.

 

(c)                                  To the extent the amount of any Tax Refund
is reduced by a Tax Authority or a Tax Proceeding, such reduction shall be
allocated to the party to which such Tax Refund was allocated pursuant to this
Section 3.9.

 

15

--------------------------------------------------------------------------------


 

3.10                        Allocation and Apportionment of Earnings and Profits
and Other Tax Attributes.  OPC will advise CRC in writing of the amount of
(i) OPC’s and/or Sub 1’s earnings and profits allocable to CRC under
Section 312(h) of the Code and Treasury Regulation Section 1.1502-33, and
(ii) other Tax attributes that must be allocated or apportioned between OPC and
CRC, on or before the first anniversary of the Second Distribution.  OPC shall,
to the extent permitted by applicable law, determine the allocation and
apportionment of earnings and profits and other Tax attributes in its sole
discretion.  CRC and all members of the CRC Group shall prepare all Tax Returns
in accordance with such written notice.  For the avoidance of doubt, OPC shall
not be liable to CRC or any member of the CRC Group for failure of the
determination of earnings and profits or other Tax attributes to be accurate
under applicable law.

 

3.11                        Allocation of Tax Items.  All Tax computations for
(1) any Pre-Distribution Taxable Periods ending on the Distribution Date and
(2) the immediately following taxable period of CRC or any member of the CRC
Group will be made pursuant to Treasury Regulation Section 1.1502-76(b) of the
Treasury Regulations or of a corresponding provision under the laws of other
jurisdictions, as determined by OPC.

 

ARTICLE IV
LIABILITY FOR TRANSACTION TAXES

 

4.1                               OPC’s Liability for Transaction Taxes. 
Notwithstanding Article III, OPC and each member of the OPC Group will be liable
for one hundred percent (100%) of any Transaction Taxes that result from one or
more of the following:

 

(a)                                 any inaccurate written covenant,
representation or warranty by OPC (or any member of the OPC Group) in this
Agreement or the Officer’s Certificate; or

 

(b)                                 any act, failure to act, or omission of or
by OPC (or any member of the OPC Group) inconsistent with any covenant,
representation or warranty of OPC in this Agreement, the Officer’s Certificate,
or the Private Letter Ruling Request.

 

(c)                                  Notwithstanding Section 4.1(a), OPC shall
have no liability for Transaction Taxes that result, in whole or in part, from
any act by CRC or any CRC subsidiary described in Section 4.2(c) or (d).

 

4.2                               CRC’s Liability for Transaction Taxes. 
Notwithstanding Article III, CRC and each CRC subsidiary will be liable for one
hundred percent (100%) of any Transaction Taxes that result from one or more of
the following:

 

(a)                                 any inaccurate written covenant,
representation or warranty by CRC (or any CRC subsidiary) in this Agreement or
the Officer’s Certificate;

 

(b)                                 any act, failure to act, or omission of or
by CRC (or any CRC subsidiary) inconsistent with (i) any covenant,
representation or warranty of CRC in this Agreement or the Officer’s
Certificate, or (ii) any covenant, representation or warranty included in the
Private Letter Ruling Request;

 

16

--------------------------------------------------------------------------------


 

(c)                                  any breach by CRC (or any CRC subsidiary)
of any covenant contained in Section 6.2; or

 

(d)                                 any action of CRC taken pursuant to
Section 6.3 that results in the imposition of any Transaction Taxes.

 

4.3                               Shared Liability for Transaction Taxes. 
Subject to Section 4.4, Transaction Taxes that are not attributable to the fault
of either party, and as such are not allocable under Section 4.1 or Section 4.2,
shall be shared between the parties, with OPC and CRC each bearing fifty percent
(50%) of such Transaction Taxes.

 

4.4                               To the extent the imposition of Transaction
Taxes that are not attributable to the fault of either party result in an
increase in the tax basis of depreciable, depleteable or amortizable assets of
CRC or any member of the CRC Group, then (i) OPC shall be liable for the payment
of such Transaction Taxes, and (ii) CRC shall make the payments to OPC provided
for in Section 7.4.  For the avoidance of doubt, penalties and interest related
to Transaction Taxes that are not attributable to the fault of either party will
be shared between the parties under Section 4.3.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

5.1                               Tax Materials.  Each of OPC and CRC hereby
represents and warrants or covenants and agrees, as appropriate, that (i) it has
examined (A) drafts of the Officer’s Certificate and (B) any other materials
delivered by OPC or CRC in connection with obtaining the Tax Opinion or
submitting the Private Letter Ruling Request ((A) and (B), collectively, the
“Draft Tax Materials”), (ii) it has updated through and including the date of
the Second Distribution the Draft Tax Materials deliverable by OPC or CRC (as
updated, the “Final Tax Materials”), and (iii) the facts to be presented and the
representations to be made in the Final Tax Materials are and will be, from the
time presented or made through and including the time of the Final Distribution,
true, correct and complete in all respects.

 

5.2                               No Contrary Knowledge.  Each of OPC and CRC
represents that, as of the date of this Agreement, it knows of no fact (after
due inquiry) that may cause the Tax treatment of the Internal Spin-Off or the
External Spin-Off to be other than that contemplated in the Separation and
Distribution Agreement and the Tax Opinion.

 

5.3                               No Contrary Plan.  OPC represents and warrants
that neither it, nor any member of the OPC Group, has any plan or intent to take
any action that is inconsistent with any factual statements or representations
it makes in the Final Tax Materials.  CRC represents and warrants that neither
it, nor any member of the CRC Group nor any CRC subsidiary, has any plan or
intent to take any action that is inconsistent with any factual statements or
representations it makes in the Final Tax Materials.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS

 

6.1                               General.  The parties intend for the Internal
Restructuring to qualify for tax-free treatment as described in the Tax
Opinions, and for each of the Internal Spin-Off and the External Spin-Off to
qualify for tax-free treatment under Sections 355, 361, and/or 368(a)(1)(D), and
related provisions of the Code pursuant to which gain or loss is not recognized
by Sub 1, OPC, or OPC’s stockholders (such tax-free treatment, the “Tax-Free
Status”).

 

6.2                               CRC Restricted Actions.  During the Restricted
Period, CRC will not, nor will CRC permit any member of the CRC Group or any
other Person directly or indirectly controlled by CRC to:

 

(a)                                 voluntarily liquidate or dissolve (including
any action that results in a liquidation or dissolution for federal income tax
purposes);

 

(b)                                 (1) enter into any Proposed Acquisition
Transaction or, to the extent CRC has the right to prohibit any Proposed
Acquisition Transaction, permit any Proposed Acquisition Transaction to occur,
(2) redeem or otherwise repurchase (directly or through an Affiliate) any
outstanding CRC Capital Stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696 (as in effect
prior to the amendment of such Revenue Procedure by Revenue Procedure 2003-48,
2003-2 C.B. 86, and Revenue Procedure 2013-32, 2013-28 I.R.B. 55),
(3) recapitalize, reclassify, or alter the voting rights of one or more shares
of its Capital Stock, or (4) take any other action or actions (including any
action or transaction that would be reasonably likely to be inconsistent with
any representation made in the Final Tax Materials) that in the aggregate (and
taking into account any other transactions described in this Section 6.2(b))
would be reasonably likely to have the effect of causing or permitting one or
more Persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in CRC or
otherwise jeopardize the Tax-Free Status;

 

(c)                                  (1) decrease the number of members of the
board of directors of CRC or increase the number of such members to more than
ten, (2) increase or decrease the number of the members of the board of
directors of any pre-Second Distribution CRC subsidiary, or (3) alter in any way
the procedures for the nomination, election, and termination of members of the
board of directors, or expand, contract, or otherwise modify the rights of the
board of directors to govern the affairs of CRC or any pre-Second Distribution
CRC subsidiary, in each case, in a manner that differs from the manner set forth
in the Certificate of Incorporation and Bylaws of CRC or any pre-Second
Distribution CRC subsidiary in effect as of the date of the First Contribution
if any such modification could reasonably be expected to cause the First
Distribution or the Second Distribution to be taxable under Section 355 of the
Code;

 

(d)                                 sell, exchange, distribute, or otherwise
dispose of any pre-Second Distribution CRC subsidiary or all or a substantial
part of the assets of any of the trades or businesses conducted by CRC and the
pre-Second Distribution CRC subsidiaries (other than sales or transfers of
inventory in the ordinary course of business) prior to the Second Distribution,
provided, however, that the foregoing shall not apply to (i) sales, transfers,
or

 

18

--------------------------------------------------------------------------------


 

dispositions of assets in the ordinary course of business, (ii) any cash paid to
acquire assets from an unrelated Person in an arm’s-length transaction,
(iii) any assets transferred to a Person that is disregarded as an entity
separate from the transferor for federal income tax purposes, or (iv) any
mandatory or optional repayment (or pre-payment) of any indebtedness of CRC or
any member of the CRC Group, and provided, further, that for purposes of this
Section 6.2(d), a merger of CRC or one of its subsidiaries with and into any
Person that is not a wholly owned subsidiary of CRC shall constitute a
disposition of all of the assets of CRC or such subsidiary;

 

(e)                                  take, or fail to take, any action that
causes the trades or businesses conducted by CRC or any pre-Second Distribution
CRC subsidiary to cease to be actively conducted (within the meaning of
Section 355(b) of the Code and the applicable Treasury Regulations) by CRC or
any such pre-Second Distribution CRC subsidiary in substantially the same manner
as such business was conducted immediately before the Internal Spin-Off;

 

(f)                                   sell or transfer to any corporate
subsidiary, or agree to sell or transfer to any corporate subsidiary (including
in any transaction treated for federal income tax purposes as a sale or
transfer) any assets held, directly or indirectly, by any Liquidated Corporation
immediately before the liquidation (whether actual or deemed for federal income
tax purposes) of such Liquidated Corporation;

 

(g)                                  enter into any negotiations, agreements,
understandings, or arrangements with respect to any of the foregoing; or

 

(h)                                 take, or fail to take, any action that could
reasonably be expected to cause the Internal Spin-Off or the External Spin-Off
to fail to obtain the Tax-Free Status (any such action or failure to act,
together with any action set forth in Sections 6.2(a)—(g), a “Restricted
Action”); provided, however, that the term “Restricted Action” does not include
any action, or failure to act, that is contemplated by the terms of the
Separation and Distribution Agreement.

 

6.3                               Permitted Actions.  Notwithstanding
Section 6.2, CRC will be permitted to take a Restricted Action if, prior to
taking such action, CRC provides 60 days’ advance written notification to OPC of
its plans with respect to such action, and promptly and completely responds to
any inquiries by OPC with respect to such action and either:

 

(a)                                 CRC obtains a private letter ruling with
respect to such Restricted Action from the IRS (a “Ruling”) that is reasonably
satisfactory to OPC on the basis of facts and representations consistent with
the facts at the time of such action, that such action will not affect the
Tax-Free Status as contemplated by the Tax Opinion; provided, however, that CRC
will not submit any request for such Ruling if OPC determines in good faith that
filing such request might have a materially adverse effect upon OPC;

 

(b)                                 CRC obtains an unqualified opinion
reasonably acceptable to OPC of an independent nationally recognized law firm or
accounting firm approved by OPC (a “Subsequent Opinion”), on the basis of facts
and representations consistent with the facts at the time of such action, that
such action will not affect the Tax-Free Status as contemplated by the Tax
Opinion, provided that such Subsequent Opinion assumes that, without regard to
the

 

19

--------------------------------------------------------------------------------


 

Restricted Transaction, the Internal Restructuring, the Internal Spin-Off, and
the External Spin-Off qualify for the Tax-Free Status; or

 

(c)                                  CRC obtains the prior written consent of
OPC.

 

(d)                                 For the avoidance of doubt, CRC shall not be
relieved of any indemnification obligation pursuant to Article IX or otherwise
under this Agreement as a result of having satisfied the requirements of this
Section 6.3.

 

6.4                               Notice of Subsequent Information.  CRC and its
affiliates will furnish OPC with a copy of any document or information that
reasonably could be expected to have an impact on the Tax-Free Status of the
Distributions.

 

6.5                               Cooperation Related to the Tax-Free Status of
the Distributions.

 

(a)                                 OPC will cooperate with CRC, and will take
(or refrain from taking) all such actions as CRC may reasonably request in
connection with obtaining any Ruling or Subsequent Opinion referred to in
Sections 6.3 and 6.4; provided, however, that CRC shall reimburse OPC for all
expenses incurred by OPC in connection with such cooperation.  Such cooperation
includes providing any information, representations and/or covenants reasonably
requested by CRC (or its counsel) to enable CRC to obtain and maintain either a
Ruling or a Subsequent Opinion.  From and after any date on which OPC, CRC, or
any of their respective affiliates makes any representation or covenant to
counsel for the purpose of obtaining a Subsequent Opinion or to the IRS for the
purpose of obtaining a Ruling and (with respect solely to any representation
given) until the Restricted Period ends (or such later date as may be agreed
upon at the time such representation is made), the party making such
representation or covenant will take no action that would cause such
representation to be untrue or covenant to be breached unless both parties
determine, in their reasonable discretion, which discretion shall be exercised
in good faith solely to preserve the Tax-Free Status of the Distributions, that
such action would not cause the Tax-Free Status to cease to apply to the
Distributions.  Such representations and warranties, once made in writing, will
be considered Final Tax Materials subject to the provisions of Section 5.1.

 

(b)                                 Without limiting OPC’s approval rights set
forth in Section 6.3, if CRC receives a Subsequent Opinion or Ruling, CRC shall
promptly, and in any event within two (2) business days after the receipt of the
Subsequent Opinion or Ruling, provide a copy of such Subsequent Opinion or
Ruling to OPC to the extent OPC has not otherwise been provided with a copy.

 

(c)                                  CRC may not file any request for a Ruling
with respect to the Tax-Free Status of the Distributions without the prior
written consent of OPC, which consent may not be unreasonably withheld or
delayed.

 

6.6                               Tax Reporting.

 

(a)                                 Each of OPC and CRC covenants and agrees
that it will not take, and will cause its respective affiliates to refrain from
taking, any position on a Tax Return that is inconsistent with the Tax-Free
Status of the Internal Spin-Off and the External Spin-Off.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Each of OPC and CRC shall timely comply with
any information reporting requirements imposed by any Tax Authority with respect
to the Internal Spin-Off and the External Spin-Off.

 

6.7                               Tax Assistance and Cooperation.

 

(a)                                 Cooperation.  OPC and CRC will each
cooperate fully (and each will cause its respective affiliates to cooperate
fully) with all reasonable requests from the other party in connection with the
preparation and filing of Tax Returns, claims for refund and Audits concerning
issues or other matters covered by this Agreement.  The party requesting
assistance hereunder shall reimburse the other for reasonable out-of-pocket
expenses incurred in providing such assistance.  Such cooperation will include,
without limitation:

 

(i)                                     the retention until the expiration of
the applicable statute of limitations, and extensions, if any, thereof, and the
provision upon request, of Tax Returns, books, records (including information
regarding ownership and Income Tax basis of property), documentation and other
information relating to the Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Tax Authorities;

 

(ii)                                  the execution of any document that may be
necessary or reasonably helpful in connection with any Audit, or the filing of a
Tax Return or refund claim by a member of the OPC Group or the CRC Group,
including certification, to the best of a party’s knowledge, of the accuracy and
completeness of the information it has supplied; and

 

(iii)                               the use of the party’s best efforts to
obtain any documentation that may be necessary or reasonably helpful in
connection with any of the foregoing.  Each party will make its employees and
facilities available on a reasonable and mutually convenient basis in connection
with the foregoing matters.

 

(b)                                 Failure to Perform.  If a party fails to
comply with any of its obligations set forth in Section 6.7(a) upon reasonable
request and notice by the other party, and such failure results in the
imposition of additional Taxes, the nonperforming party will be liable in full
for such additional Taxes.

 

(c)                                  Retention of Records.  A party intending to
dispose of documentation of OPC (or any OPC affiliate) or CRC (or any CRC
affiliate), including without limitation, books, records, Tax Returns and all
supporting schedules and information relating thereto prior to the expiration of
the statute of limitations (including any waivers or extensions thereof) of the
taxable year or years to which such documentation relates, shall provide written
notice to the other party describing the documentation to be destroyed or
disposed of sixty (60) business days prior to taking such action.  The other
party may arrange to take delivery of the documentation described in the notice
at its expense during the succeeding sixty (60) day period.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VII
PAYMENTS

 

7.1                               Net Separate Tax Liability.  Not later than
fifteen days following the provision of the Net Separate Tax Liability
computation to CRC as provided in Section 3.3, CRC shall pay to OPC an amount
equal to the Net Separate Tax Liability.

 

7.2                               Returns Under Section 2.1(a)(ii).  CRC shall
pay to OPC the amount of Tax Liability shown on any return filed by OPC pursuant
to Section 2.1(a)(ii).

 

7.3                               Audit Adjustment Increases.  In the event of a
redetermination of any Tax Item reflected on any Tax Return described in
Section 2.1(a)(i) (other than Tax Items relating to Transaction Taxes), as a
result of a Final Determination which affects CRC’s liability for Audit
Adjustment Increases, OPC will prepare a revised pro forma Tax Return for the
relevant taxable period reflecting the redetermination of such Tax Item as a
result of such Final Determination.  CRC shall pay to OPC an amount equal to any
Audit Adjustment Increase as described by the revised pro forma Tax Return.

 

7.4                               Payments Owed by CRC Under Section 4.4.  CRC
shall pay to OPC the amount of Tax Savings Attributable to Tax Basis Increases. 
In the event that CRC is required to make payments pursuant to this Section 7.4,
CRC shall, on an annual basis, provide OPC with a computation of the amount of
Tax Savings Attributable to Tax Basis Increases within 15 days of filing the
federal income tax return of the CRC Group.  Any dispute regarding the
computation shall be resolved pursuant to Article X.

 

7.5                               Rules Regarding Payments Under this
Agreement.  In the event that one party (the “Owing Party”) is required to make
a payment to another party (the “Owed Party”) pursuant to this Agreement, then
such payments will be made according to this Section 7.5.

 

(a)                                 General.  All payments shall be made to the
Owed Party within the time prescribed for payment in this Agreement, or if no
period is prescribed, within twenty (20) days after delivery of written notice
of payment owing together with a computation of the amounts due.

 

(b)                                 Treatment of Payments.  Unless otherwise
required by any Final Determination, the OPC Group and the CRC Group agree to
treat (i) any payment required by this Agreement as either a contribution by OPC
to CRC or a distribution by CRC to OPC, as the case may be, occurring
immediately prior to the Second Distribution, and (ii) any payment of interest
or non-federal Taxes by or to a Tax Authority as taxable or deductible, as the
case may be, to the party entitled under this Agreement to retain such payment
or required under this Agreement to make such payment.

 

(c)                                  Interest.  Payments pursuant to this
Agreement that are not made within the period prescribed in this Agreement (the
“Payment Period”) and that are not otherwise setoff against amounts owed by one
party to the other party will bear interest for the period from and including
the date immediately following the last date of the Payment Period through and
including the date of payment at a per annum rate equal to the applicable rate
for large corporate underpayments set forth in Section 6621(c) of the Code. 
Such interest will be payable at the

 

22

--------------------------------------------------------------------------------


 

same time as the payment to which it relates and will be calculated on the basis
of a year of 365 days and the actual number of days for which due.

 

ARTICLE VIII
AUDITS AND TAX PROCEEDINGS

 

8.1                               In General.  Except as otherwise provided in
this Agreement, the party filing a Tax Return (the “Filing Party”) will have the
exclusive right, in its sole discretion, to control, contest, and represent the
interests of OPC, any member of the OPC Group, CRC, and any member of the CRC
Group in any Audit relating to such Tax Return and to resolve, settle or agree
to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Audit.  The Filing Party’s rights
will extend to any matter pertaining to the management and control of an Audit,
including execution of waivers, choice of forum, scheduling of conferences and
the resolution of any Tax Item.  Any costs incurred in handling, settling, or
contesting an Audit will be borne by the Filing Party.  CRC will not settle any
Audit it controls concerning a Tax Item of a Pre-Distribution Taxable Period on
a basis that would materially increase a Tax Liability of the OPC Group with
respect to a Pre-Distribution Taxable Period without obtaining OPC’s consent.

 

8.2                               Notice.  As soon as practicable after a party
receives a written notice from a Tax Authority of a proposed adjustment to a Tax
Item for a Pre-Distribution Taxable Period (irrespective of whether such
proposed adjustment would reasonably be expected to give rise to an
indemnification obligation or other liability (including a liability for Tax)
under this Agreement), such party shall notify the other party of such proposed
adjustment, and thereafter shall promptly forward to the other party copies of
notices and material communications with any Tax Authority relating to such
proposed adjustment; provided, however, that the failure to provide such notice
will not release the Indemnifying Party from any of its obligations under this
Agreement except to the extent that such Indemnifying Party is materially
prejudiced by such failure.

 

8.3                               Control of Transaction Tax Proceedings. 
Notwithstanding any provision in this Agreement to the contrary, OPC will
control all activities and strategic decisions with respect to any Tax
proceedings relating to Transaction Taxes.

 

ARTICLE IX
INDEMNIFICATION

 

9.1                               OPC’s Indemnification Obligations. Except as
otherwise provided in this Agreement, OPC will indemnify and hold harmless CRC
and any member of the CRC Group and any CRC subsidiary for all Tax Liabilities
(and any loss, cost, fine, penalty, damage or other expense of any kind,
including reasonable attorneys’ fees and costs incurred in connection therewith)
attributable to (i) any Taxes for which OPC or any member of the OPC
Consolidated Group liable for under this agreement which is imposed upon CRC by
reason of CRC being severally liable for such Taxes pursuant to Treasury
Regulation Section 1.1502-6 or any analogous provision of state or local law;
(ii) OPC’s portion of any Transfer Taxes as set forth in Section 3.4; and
(iii) any Taxes of CRC or its affiliates resulting from the breach of any
obligation or covenant of OPC under this Agreement.

 

23

--------------------------------------------------------------------------------


 

9.2                               CRC’s Indemnification Obligations.  CRC will
indemnify and hold harmless each of OPC and any member of the OPC Group for all
Tax Losses (and any loss, cost, fine, penalty, damage or expense of any kind,
including reasonable attorneys’ fees and costs incurred in connection therewith)
attributable to (i) any Taxes for which CRC is responsible under Section 3.1;
(ii) Transaction Taxes for which CRC is responsible under Article IV;
(iii) CRC’s portion of any Transfer Taxes as set forth in Section 3.4; and
(iv) any Taxes resulting from the breach of any obligation or covenant of CRC
under this Agreement.

 

9.3                               Indemnification Mechanics.

 

(a)                                 If the Indemnifying Party is required to
indemnify the Indemnified Party pursuant to this Article IX, the Indemnified
Party shall submit its calculations of the amount required to be paid pursuant
to this Article IX, showing such calculations in reasonably sufficient detail so
as to permit the Indemnifying Party to understand the calculations.  The
Indemnifying Party shall pay to the Indemnified Party, no later than ten
(10) business days after the Indemnifying Party receives the Indemnified Party’s
calculations, the amount that the Indemnifying Party is required to pay the
Indemnified Party under this Article IX; provided, however, that the
Indemnifying Party will not be required to make the indemnification payment if
the Indemnifying Party disagrees with such calculations.  In such case, the
Indemnifying Party shall notify the Indemnified Party of its disagreement in
writing within ten (10) business days of receiving such calculations.  Any
disagreement with respect to such indemnification payment will be resolved
pursuant to Section 10.1.

 

(b)                                 Any claim under this Article IX shall be
made no later than sixty (60) days after the expiration of the applicable
statute of limitations for assessment of such Tax Liability.

 

(c)                                  The amount of any indemnification payment
with respect to any Tax Liability will be reduced by any current Tax Benefits
actually realized by the Indemnified Party in respect of such Tax Liability by
the end of the taxable year in which the indemnity payment is made.  The
calculation of such Tax Benefit shall be included in the calculation required to
be submitted pursuant to Section 9.3(a).  If any indemnification payment
hereunder is determined to be taxable to the Indemnified Party by any Tax
Authority, the indemnity payment payable by the Indemnifying Party will be
increased as necessary to ensure that, after all required Taxes on the indemnity
payment are paid (including Taxes applicable to any increases in the indemnity
payment under this Section 9.3(c)), the Indemnified Party receives the amount it
would have received if the indemnity payment was not taxable.

 

ARTICLE X
MISCELLANEOUS

 

10.1                        Dispute Resolution.  In the event that OPC and CRC
disagree as to the amount or calculation of any payment to be made under this
Agreement, or the interpretation or application of any provision under this
Agreement, the parties will attempt in good faith to resolve such dispute.  If
such dispute is not resolved within sixty (60) business days following the
commencement of the dispute, OPC and CRC will jointly retain an Independent
Firm, reasonably acceptable to both parties, to resolve the dispute; provided,
however, that in order to pursue any such dispute resolution under this
Section 10.1, the Owing Party shall either (i) first

 

24

--------------------------------------------------------------------------------


 

pay to the Owed Party, or place in an escrow reasonably satisfactory to the Owed
Party pending resolution of such dispute, an amount equal to the payment which
is the subject of such dispute, or (ii) deliver to the Owed Party a written
opinion of an independent law or accounting firm reasonably acceptable to both
parties, substantially to the effect that with respect to such dispute the Owing
Party is more likely than not to prevail in its entirety in the dispute
resolution proceeding.  The Independent Firm will act as an arbitrator to
resolve all points of disagreement and its decision will be final and binding
upon all parties involved.  Following the decision of the Independent Firm, OPC
and CRC will each take or cause to be taken any action necessary to implement
the decision of the Independent Firm.  The fees and expenses relating to the
Independent Firm will be borne by the party that does not prevail in the dispute
resolution proceeding.  Notwithstanding anything in this Agreement to the
contrary, the dispute resolution provisions set forth in this Section 10.1 will
not be applicable to any disagreement between OPC and CRC relating to
Transaction Taxes or Transaction Tax proceedings.

 

10.2                        Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the State of Texas, without
reference to its conflicts of laws principles.

 

10.3                        Changes in Law.  Any reference to a provision of the
Code or a law of another jurisdiction will include a reference to any applicable
successor provision or law.  If, due to any change in applicable law or
regulations or their interpretation by any court of law or other governing body
having jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated thereby becomes
impracticable or impossible, the parties hereto will use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such provision.

 

10.4                        Confidentiality.  Each party will hold and cause its
directors, officers, employees, advisors and consultants to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law, all information
(other than any such information relating solely to the business or affairs of
such party) concerning the other parties hereto furnished to it by such other
party or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (i) in the public domain through
no fault of such party, (ii) later lawfully acquired from other sources not
known to be under a duty of confidentiality by the party to which it was
furnished, or (iii) independently developed), and each party will not release or
disclose such information to any other Person, except its directors, officers,
employees, auditors, attorneys, financial advisors, bankers and other
consultants who will be advised of and agree to be bound by the provisions of
this Section 10.4.  Each party will be deemed to have satisfied its obligation
to hold confidential information concerning or supplied by the other party if it
exercises the same care as it takes to preserve confidentiality for its own
similar information.

 

10.5                        Amendment, Modification, or Termination.  This
Agreement may be amended, modified, supplemented or terminated only by a written
agreement signed by all of the parties hereto; provided, however, that any
indemnification obligations arising under Article IX of this Agreement for all
taxable periods prior to any termination of this Agreement will survive until
such indemnification obligations are satisfied in full.

 

25

--------------------------------------------------------------------------------


 

10.6                        Notices.  All notices and other communications
required or permitted to be given hereunder shall be in writing and will be
deemed given upon (a) a transmitter’s confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery of a standard overnight
courier the following business day or if delivered by hand the following
business day), (b) confirmed delivery of a standard overnight courier or when
delivered by hand or (c) the expiration of five business days after the date
mailed by certified or registered mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other addresses
for a party as may be specified by like notice):

 

If to OPC or any member of the OPC Group, to:

 

Occidental Petroleum Corporation

10889 Wilshire Boulevard, Los Angeles, CA  90024

Attention:  Michael S. Stutts

Michael_Stutts@oxy.com

 

with a copy (which will not constitute effective notice) to:

 

Vinson & Elkins L.L.P.

2200 Pennsylvania Avenue, NW, Washington, DC  20037

Attention:  Gary R. Huffman

ghuffman@velaw.com

 

If to CRC or any member of the CRC Group, to:

 

CRC

10889 Wilshire Boulevard, Los Angeles, CA  90024

Attention:  Noelle M. Repetti

Noelle_Repetti@oxy.com

 

with a copy (which will not constitute effective notice) to:

 

CRC

10889 Wilshire Boulevard, Los Angeles, CA  90024

Attention:  Michael Preston

Michael_Preston@oxy.com

 

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.6.

 

10.7                        Complete Agreement.  This Agreement, with the other
transaction agreements and other documents referred to herein, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all previous negotiations, commitments and writings with
respect to such subject matter.  In the case of any conflict between the terms
of this Agreement and the terms of any other transaction agreement, the terms of
this Agreement will be applicable.

 

26

--------------------------------------------------------------------------------


 

10.8                        Interpretation.  The Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the parties hereto and should not in any way affect the
meaning or interpretation of this Agreement.

 

10.9                        Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

10.10                 Successors and Assigns; No Third-Party Beneficiaries. 
This Agreement and all of the provisions hereof will be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns,
but neither this Agreement nor any of the rights, interests and obligations
hereunder may be assigned by any party hereto without the prior written consent
of the other parties.  This Agreement is solely for the benefit of OPC and CRC
and their respective subsidiaries, affiliates, successors and assigns, and is
not intended to confer upon any third parties any rights or remedies hereunder.

 

10.11                 Authorization.  Each of OPC and CRC hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

 

10.12                 Arbitration.  To the extent any dispute under this
Agreement (i) cannot be resolved pursuant to Section 10.1, or (ii) relates to
Transaction Taxes or Transaction Tax proceedings, OPC and CRC shall resolve such
dispute pursuant to the arbitration provisions set forth in Article VI of the
Separation and Distribution Agreement.

 

10.13                 Waiver of Jury Trial.  Each of the parties hereto
irrevocably and unconditionally waives all right to trial by jury in any
litigation, claim, action, suit, arbitration, inquiry, proceeding, investigation
or counterclaim (whether based in contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement thereof.

 

10.14                 Waivers.  Except as provided in this Agreement, no action
taken pursuant to this Agreement, including any investigation by or on behalf of
any party, will be deemed to constitute a waiver by the party taking such action
of compliance with any representations, warranties, covenants or agreements
contained in this Agreement.  The waiver by any party hereto of a breach of any
provision hereunder will not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.

 

10.15                 Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties will be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

 

27

--------------------------------------------------------------------------------


 

10.16                 Setoff.  All payments to be made by any party under this
Agreement may be netted against payments due to such party under this Agreement,
but otherwise shall be made without setoff, counterclaim or withholding, all of
which are hereby expressly waived.

 

10.17                 Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.

 

10.18                 Effective Date.  This Agreement is effective as of the
Effective Time.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Tax Sharing Agreement to
be executed on its behalf by its officers thereunto duly authorized, all as of
the day and year first written above.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Marcia E. Backus

 

Name:

Marcia E. Backus

 

Title:

Vice President and General Counsel

 

[Signature Page to Tax Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

[Signature Page to Tax Sharing Agreement]

 

--------------------------------------------------------------------------------